DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the lamination system in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that because the method requires the particulars of the lamination system, the claims are not independent or distinct.  This is not found persuasive because as outlined in the requirement for restriction dated 8/23/2021 on pages 2-3, the process and apparatus for its practice are considered distinct if the apparatus as claimed can be used to practice another and materially different process, which in this case could be a method for curing adhesives with cure times longer than about 6 minutes.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-14 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected methods and a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/12/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sas (US PGPub 2014/0272307 A1) in view of Spencer (US PN 3328505), Zimmel (US PN 6660376 B1), Willy (US PN 3617594) and Geston (US PN 4862827).
With regard to claims 15 and 20, Sas teaches a lamination system (paragraph 33, line 1) that controls for a desired tension (paragraph 33) and includes a material unwinder (FIG 4, unwinder 420) in communication with one or more conveyance rollers (FIG 4, the rollers conveying the material) and laminates a foamed substrate (paragraph 25, including PU and vinyl foams) coated with a hot melt adhesive (paragraph 29, line 12-16) to a laminate layer (paragraph 34, line 1-4, duct tape layer).  Additionally, Sas discloses that the foamed substrate may have an embossed top surface (paragraph 38, line 6-8, foam layer 370 with embossed top surface B; FIG 3, where embossed surface B is located underneath adhesive layer 360) that is formed prior to lamination (paragraph 38, line 10-20).
Although Sas discloses a material unwinder for processing an already embossed and adhesive-coated foam substrate (paragraph 34, line 1-3; FIG 4), Sas is silent as to the specifics of the apparatus for creating said adhesive-coated embossed foam substrate.
Spencer teaches that when creating embossed foam sheets (Spencer, FIG 9, embossed PU foamed sheet W2), such as the embossed foamed sheet 370 of Sas, it was known to use a heated embossing roller (Spencer, col. 4, line 7-8) in communication with smooth surface roller (Spencer, col. 4, line 8-9) in order to emboss untreated foamed sheets (Spencer, col. 4, line 9-11; untreated foamed sheet W1) with a webbed pattern (FIG 1 and 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a heated patterned coat roller in communication with a smooth surface roller to create the embossed foam in the teaching of Sas.  The rationale to do so would have been the motivation provided by the teaching of Spender, that to use such rollers predictably results in the ability to form a patterned foam sheet (Spencer, col. 2, line 33-36), such as the embossed foamed sheet 370 in the teaching of Sas.
Although Sas teaches the broad suitability of hot melt adhesives (paragraph 29, line 15), Sas is silent as to a specific hot melt adhesive.  
Zimmel teaches that low-viscosity moisture-cure hot melt adhesives (title, abstract) were known in the foam lamination art (col. 11, line 10-12, polyolefins, PU foam, foamed EVA), where such adhesives were suitably applied via an adhesive dispenser (col. 3, line 43-46; col. 4, line 9-20, 43-48).  Since Sas discloses that the adhesive is applied to the already embossed foam surface (paragraph 38, line 6-8, foam layer 370 with embossed top surface B; FIG 3, where embossed surface B is located underneath adhesive layer 360), it would have been obvious in this case to have the adhesive dispenser in communication with the heated embossing roller and the smooth roller so as to be capable of applying the adhesive after embossing of the foam surface takes place.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a low-viscosity moisture-cure hot melt adhesive applied by a dispenser as the hot melt adhesive of Sas. The rationale to do so would have been the motivation provided by the teaching of Zimmel, that to use such an adhesive predictably results in a low molten viscosity adhesive with the high green strength (Zimmel, col. 1, line 11-13) desirably found in thermoplastic adhesives (Zimmel, col. 1, line 50-51) that doesn’t require high temperatures for application (Zimmel, col. 2, line 5-7) and therefore has longer open times (Zimmel, col. 2, line 15-16) and is optimized for the bonding of porous substrates (Zimmel, col. 1, line 8-10), including foam (Zimmel, col. 11, line 10-12, PU foam, foamed EVA), where using such a dispenser predictably results in the ability to successfully apply said adhesive during a given open time (Zimmel, col. 4, line 54-58).  In this case, since it was known that the environmental humidity and temperature controls the cure rate of such an adhesive (Zimmel, col. 10, line 44-50), it would have been obvious to one of ordinary skill in the art at the time of the invention to provide suitable environmental controls (heat, humidity) within the apparatus so as to control the cure rate as desired.
Although Sas teaches cooling stations (FIG 4, chilled lamination rollers 450), Sas does not explicitly disclose a curing chamber suitable for fully curing the adhesive.
Willy teaches that serpentine drape roller systems were suitable for use in fully curing foamed continuous webs (Willy, col. 5, line 20-24) so as to render the web suitable for roll uptake (Willy, FIG 1, uptake roll 43).  Although Willy only discloses heating the curing chamber (Willy, FIG 1, curing oven 41), as the cure rate of the low-viscosity moisture-cure hot melt adhesive of Sas in view of Zimmel desires the control of both the temperature and the humidity (Zimmel, col. 10, line 46-50, higher heat and humidity increases the cure rate while low humidity slows the cure rate), it would have been obvious to one of ordinary skill in the art at the time of the invention that when designing an apparatus to carry out the method of fully curing the adhesive of Zimmel, to provide a cure chamber with controllable heating/cooling (for example using chilled cooling rollers, as in the teaching of Sas) and humidity so as to effect a desired rate of curing. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the curing chamber of Willy to cure the low-viscosity moisture-cure hot melt adhesive containing foamed laminate of Sas in view of Zimmel.  The rationale to do so would have been the motivation provided by the teaching of Willy, that to use such a curing chamber with serpentine drape system predictably results in the ability to provide a controlled environment for fully curing a foam containing laminate (Willy, col. 5, line 19-24).
Sas does not explicitly disclose a UV lamp heating system.
Geston teaches that UV heating lamps were known as suitable for providing heat in heated curing chambers (Geston, col. 3, line 3-9).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use suitable heating systems known in the prior art as the heating system of the curing chamber of Sas in view of Zimmel.  The rationale to do so would have been the motivation provided by the teaching of Geston, that UV heating lamps were known heating means among a variety of standard heating means (col. 3, line 3-9, electrical, gas, UV, IR) suitable for use in curing chambers, where it would have been obvious to use a given means dependent upon the desired conditions within the curing chamber.
With regard to applicant’s recited method limitations, such as the speed of conveyance, temperature, humidity, and other operational parameters, as the apparatus of the prior art would have been capable of carrying out applicant’s claimed method step, the apparatus of the prior art is found to meet the limitations of applicant’s claimed invention.

With regard to claim 16, Sas teaches the substrate is a foam sheet (paragraph 28).

With regard to claims 17 and 18, the examiner notes that the claims pertain to an apparatus, where the particulars of claims 17 and 18 appear to be with regard to the method of using the apparatus of claim 15 to apply a second laminate layer to the back of an already laminated material.  In this case, since the apparatus of the prior art would have been capable of carrying out a second lamination on the opposing side of the already laminated material, the apparatus of the prior art is found to meet the limitations of applicant’s claimed invention.

With regard to claim 19, the examiner notes that the claims pertain to an apparatus, where the specific properties of the hot melt adhesive used within said apparatus qualify as intended use.  Since the apparatus of the prior art would have been capable of utilizing the adhesive claimed by applicant, the apparatus of the prior art is found to meet the limitations of applicant’s claimed invention.

With regard to claim 21, Sas teaches the embossed foamed substrate comprises a plurality of channels (FIG 3).  In this case, as the claims pertain to an apparatus, the behavior of the adhesive read as intended use.  Since the apparatus of Sas would have been capable of creating a foamed substrate with a plurality of channels, the apparatus of Sas is found to meet the limitations of applicant’s claimed invention.

With regard to claim 23, the examiner notes that the claims pertain to an apparatus, where the specific operational parameters of the apparatus qualify as intended use.  Since the apparatus of the prior art would have been capable of operating at the humidity and temperature ranges claimed by applicant, the apparatus of the prior art is found to meet the limitations of applicant’s claimed invention.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sas (US PGPub 2014/0272307 A1) in view of Spencer (US PN 3328505), Zimmel (US PN 6660376 B1), Willy (US PN 3617564) and Geston (US PN 4862827), as applied for claim 15 above, and in further view of Dreisel (US PN 255417).
With regard to claim 22, Willy teaches the presence of guide rollers positioned offset to each other for defining a non-linear path (col. 5, line 20-24, common series of festoon conveying means), but is silent as to the specifics of a common series of festoon conveying means. 
Dreisel teaches that festoon conveying means known in the art at the time of the invention included the serpentine drape roller system with independent movement (of the system) along the Y-axis (FIG 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the Y-axis motion in the festoon conveying means of Willy.  The rationale to do so would have been the motivation provided by the teaching of Dreisel, that to include such Y-axial motion predictably results in the ability to adjustably control the tension of the conveyed web to remain within desired tolerances during machine operation (col. 3-4).
With regard to applicant’s limitations pertaining to the operation of the serpentine drape roller system, the examiner notes that the claims read on an apparatus, where the operation of the apparatus reads as intended use.  Since the apparatus of the prior art would have been capable of operating in the method as claimed by applicant, the apparatus of the prior art is found the meet the limitations of applicant’s claimed invention. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PN 3172072: alternative festoon conveying means for curing foamed webs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746